Jenkins, J.
1. Since the exhibits attached to tile motion for a new trial in this case are specifically referred to therein as annexed, they thus became a part of the record; and the motion to dismiss the writ of error, on the ground that the exhibits attached to the motion for a new trial are “nowhere identified or allowed by the trial court as a part of the motion for new trial or as part of the record in the case,” is therefore overruled. Patterson v. Collier, 77 Ga. 292 (3 S. E. 119); Central of Georgia Ry. Co. v. O’Kelley, 16 Ca. App. 594 (85 S. E. 938).
2. Diligence is required of parties in the preparation of causes, and courts are not inclined to disturb verdicts occasioned by negligence; nor will the court relieve a party from the consequences of mere ignorance, inadvertence, or neglect, by granting a new trial. Denmond v. Hillyer, 129 Ga. 698 (59 S. E. 806); Dacy v. State, 17 Ga. 439; Marshall v. Means, 12 Ga. 61 (56 Am. D. 444); Rolfe v. Rolfe, 10 Ga. 143.
3. There was sufficient evidence to authorize the verdict, which has the approval of the trial judge, and. no reason appears why the verdict should be set aside.

Judgment affirmed.

Wade, C. J., and Luhe, J., concpr. .